        Case 1:20-cv-02885-BAH Document 27-1 Filed 10/26/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
GRANT TURNER, et al.,                )
                                     )
                  Plaintiffs,        )
                                     )
v.                                   )  Case No. 1:20-cv-02885-BAH
                                     )
U.S. AGENCY FOR GLOBAL MEDIA         )
MEDIA, et al.,                       )
                                     )
                  Defendants.        )
____________________________________)


            DECLARATION OF MICHAEL FRASER KNAPP IN SUPPORT OF
             DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR
                         PRELIMINARY INJUNCTION

       I, Michael Fraser Knapp, make the following Declaration pursuant to 28 U.S.C. § 1746,

and state that under penalty of perjury that the following is true and correct to the best of my

knowledge and belief:

       1.      I am a Trial Attorney at the United States Department of Justice and counsel of

record for Defendants in this action. I submit this declaration in support of Defendants’

Opposition to Plaintiffs’ Motion for Preliminary Injunction.

       2.      Attached to this declaration as Exhibit 1 is a true and correct copy of the U.S.

Agency for Global Media’s Final Rule rescinding the June 15, 2020 Firewall and Highest

Standards of Professional Journalism rule. This Final Rule has an effective date of October 26,

2020, and has been transmitted for publication in the Federal Register.

        Executed on this 26th day of October, 2020.

                                                                 _/s/ Michael F. Knapp_______
                                                                    MICHAEL F. KNAPP

                                                 1
